                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:18CR249
                      Plaintiff,
                                                                         ORDER
       vs.

CURTIS R. GILLS and CARDELLA L. GILLS

                      Defendant.



       This matter is before the court on Defendant, Curtis R. Gills’ unopposed Motion to
Continue [28].    Counsel is seeking additional time to finalize plea negotiations with the
government. Accordingly,

       IT IS ORDERED that the defendant Gills’ unopposed Motion to Continue [28] is
granted as follows:

       1. The jury trial, as to both defendants, now set for April 2, 2019, is continued to May
7, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and May 7, 2019, shall be deemed excludable time in any
computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 28th day of March 2019.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
